Exhibit 99.1 FOR IMMEDIATE RELEASE Contacts: David Christensen, CFO 507-387-3355 Jennifer Spaude, Investor Relations 507-386-3765 HickoryTech Reports Fourth Quarter and Full-Year 2010 Results Net Income increased 48 percent, Revenue up 9 percent MANKATO, Minn., February 28, 2011—HickoryTech Corporation (Nasdaq: HTCO) today reported fourth quarter fiscal 2010 operating revenue of $41.8 million, an increase of 9 percent from the $38.3 million reported one year ago.Fourth quarter net income totaled $2.1 million, or 16 cents per diluted share, a 48 percent increase from the $1.4 million, or 11 cents per diluted share, reported in the comparable quarter in 2009. “Our fourth quarter was as dynamic as the previous two quarters,” said John Finke, HickoryTech’s president and chief executive officer.“We are very pleased with the recent completion of our network expansion to the Dakotas and in Des Moines, Iowa.Additionally, we experienced three consecutive quarters of solid sales volume in fiber and data, equipment and broadband services supporting our growth strategy.” HickoryTech’s fiber and data revenue increased 18 percent and totaled $11.1 million in the fourth quarter 2010.The company’s equipment product line reported $13.3 million of revenue, a 17 percent increase over the same quarter one year ago.Broadband services revenue increased 14 percent and totaled $5 million in the fourth quarter. “While our traditional telephone business remains an important component in our strategy, we continue to transform HickoryTech into a company focused on delivering broadband and business services over our regional fiber optic network,” added Finke. “As we work toward our five-year goal to double the value of our company, we are executing a disciplined growth strategy, one that will increase shareholder value as we broaden our footprint, gain market share and strengthen our position as a leading communications provider.” The company’s debt position as of Dec. 31, 2010 totaled $119 million, down $1.5 million from the beginning of fiscal 2010, and $3 million lower than the third quarter ended Sept. 30, 2010. With continued investment in growth initiatives, HickoryTech reported $5.9 million of capital expenditures in the fourth quarter of 2010, and $22.9 million of capital expenditures during fiscal year 2010.This compares to $17.9 million of capital expenditures in fiscal 2009. Business Sector (formerly Enventis Sector, before inter-segment eliminations) Business Sector revenue before eliminations totaled $24.5 million in the fourth quarter 2010, an increase of $3.6 million, or 17 percent, relative to the comparative quarter in 2009.Costs and expenses including depreciation totaled $22.1 million, up 12 percent.Business Sector net income of $1.5 million was up 91 percent from the fourth quarter of 2009. · Fiber and data revenue totaled $11.1 million, an increase of 18 percent compared to the fourth quarter 2009, and is primarily the result of strong sales of wholesale transport services. · Equipment revenue for the fourth quarter 2010 totaled $13.3 million, a 17 percent increase year over year driven by equipment sales supporting the integration of collaboration and unified communications. · Both Business Sector product lines experienced excellent growth in fiscal 2010, with fiber and data revenue up 43 percent and equipment revenue up 27 percent, compared to fiscal 2009. — more — Telecom Sector (before inter-segment eliminations) Telecom Sector revenue was flat year over year and totaled $17.9 million in the fourth quarter 2010.For fiscal 2010, Telecom revenue increased $358,000, or less than 1 percent, from fiscal 2009.Telecom results continue to be impacted by heightened competition causing local service and network access declines, offset by broadband revenue growth.Telecom costs and expenses including depreciation totaled $15.3 million in the fourth quarter, up 3 percent relative to the fourth quarter 2009.Annual costs and expenses were 4 percent higher in fiscal 2010 than fiscal 2009. · Broadband revenue increased to $5 million in fourth quarter 2010, up 14 percent compared to $4.4 million in the fourth quarter of 2009.Business Ethernet sales contributed to the broadband growth as well as residential DSL and Digital TV services, which support a long-time trend of broadband growth. · Network access revenue totaled $5.4 million, down 11 percent from the comparable fourth quarter one year ago.On an annual basis, network access revenue was down 4 percent during fiscal 2010 as compared to fiscal 2009, indicative of the trend in network access revenue over time. · Local service revenue of $3.8 million decreased 5 percent while local access lines declined 7 percent. · Telecom costs and expenses including depreciation increased in the fourth quarter and for fiscal 2010 due to costs associated with disputes with inter-exchange carriers over payment of network access fees, increased cost of employee health care, and content costs associated with digital TV services. Consolidated results for fiscal 2010 · Revenue for fiscal 2010 totaled $162.2 million, up 17 percent from the previous year. · Net Income for fiscal 2010 totaled $12.1 million, up 7 percent.Excluding the income tax reserve releases, which added $2.7 million in fiscal 2010 and $4.4 million of net income in fiscal 2009, net income increased 37 percent over fiscal 2009. · Interest expense was $4.9 million, down 29 percent year over year. · Operating income for fiscal 2010 totaled $21 million, up 13 percent from the previous year. · Business Sector revenue totaled $92.2 million in fiscal 2010, up 34 percent. Fiber and data revenue grew 43 percent in fiscal 2010, and equipment and support services was up 27 percent. · Telecom Sector revenue totaled $70 million in fiscal 2010, down 1 percent from the previous year. Telecom Broadband services grew 11 percent year over year. Capital Expenditures and Debt HickoryTech reported capital expenditures of $5.9 million for the fourth quarter of 2010 and $22.9 million for the fiscal year 2010.Fourth quarter capital expenditures in the Business Sector totaled $3.7 million and were $2.2 million in the Telecom sector.In spite of growth initiatives requiring capital investments, the $119 million debt balance is $3 million lower as of Dec. 31, 2010 than the previous quarter, and down $1.5 million from year-end 2009, due to positive cash inflows from operations. Future Outlook The company provided the following metrics related to its 2011 full-year outlook: · Revenue is expected to range from $158 million to $164 million. · Net Income is expected to range from $7.4 million to $8.7 million. · CAPEX is expected to range from $20.5 million to $24 million (net of government grants for Broadband Stimulus Project). · EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) is expected to range from $41 million to $43.2 million. · Debt balance at Dec. 31, 2011 is expected to range from $118 million to $123 million. “We’re very pleased with our fiscal 2010 results, our strong balance sheet and our progress with our strategic initiatives,” concluded Finke.“We continue to grow our fiber, data and broadband services, and are investing in growth opportunities.We remain very confident in our business plan and will continue to execute on our strategic growth plans.” Conference Call and Webcast HickoryTech will host a conference call and webcast on Tuesday, March 1, 2011 at 9 a.m. CT. The dial-in number for the call is 877-774-2369 (U.S. and Canada) and the participant pass code is 41593243.A simultaneous webcast of the call and presentation will be available via our website at investor.hickorytech.com. — more — About HickoryTech HickoryTech Corporation is a leading communications provider serving business and residential customers in the upper Midwest. With headquarters in Mankato, Minn., the corporation has 460 employees and an expanded, regional fiber network spanning more than 2,750 route miles serving Minnesota, Iowa, North Dakota and South Dakota. Enventis provides IP-based voice and data solutions, MPLS networking, data center and managed hosted services and communication systems to businesses across a five-state region. HickoryTech delivers broadband Internet, Digital TV, voice and data services to businesses and consumers in southern Minnesota and northwest Iowa. Nasdaq: HTCO.For more information, visit www.hickorytech.com. Non-GAAP Measures To supplement the Company’s financial statements presented in accordance with GAAP, the Company provides certain non-GAAP financial measures of financial performance. These non-GAAP measures include earnings before income taxes, interest, depreciation and amortization, and net income without release of income tax reserve. The Company’s reference to these non-GAAP measures should be considered in addition to results prepared under current accounting standards, but are not a substitute for, or superior to, GAAP results.These non-GAAP measures are provided to enhance investors’ overall understanding of the Company’s current financial performance and ability to generate cash flows. In many cases non-GAAP financial measures are used by analysts and investors to evaluate the Company’s performance. Reconciliation to the nearest GAAP measure included in this press release can be found in the financial table included below. Forward looking statement Certain statements included in this press release that are not historical facts are "forward-looking statements." Such forward-looking statements are based on current expectations, estimates and projections about the industry in which HickoryTech operates and management's beliefs and assumptions. The forward-looking statements are subject to uncertainties. These statements are not guarantees of future performance and involve certain risks, uncertainties and probabilities. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they were made. HickoryTech undertakes no obligation to update any of its forward-looking statements, except as required by federal securities — more — Consolidated Statement of Operations (unaudited) Three Months Ended December 31 % Twelve Months Ended December 31 % (Dollars in thousands, except share data) Change Change Revenue: Business Sector Equipment $ $ 27
